Citation Nr: 1213756	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-33 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1971. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from determinations of the VA Regional Office in Cheyenne, Wyoming that have continued to deny service connection for hypertension. 

The Veteran was afforded a videoconference hearing in October 2010 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record. 

The case was remanded by Board decision in November 2010 for further development.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further assistance to the Veteran is required to comply with the duty to assist provisions mandated by 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 

The Veteran asserts that he has hypertension that is secondary to service-connected diabetes mellitus, type II and/or PTSD.  

Applicable law provides that a disability that is proximately due to or the result of a service-connected disease or injury (including the treatment therefore) shall be service connected. 38 C.F.R. § 3.310 (2011).  The Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.310(a) should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition." Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310(b)

VA outpatient clinical records dated between 2008 and 2010 were received in support of the claim.  In December 2010, the Veteran's treating physician wrote that during the visit, he asked if his diabetes caused high blood pressure.  The examiner responded that "I told him that it is difficult to impossible to make that determination.  Heart disease can certainly be related to diabetes as can kidney disease which can also affect blood pressure.  He would have to see a specialist for an answer."  

Pursuant to the Board's November 2010 remand, the case was remanded for an appropriate VA examiner to determine whether hypertension was proximately due to or had been aggravated by service-connected diabetes mellitus, type II and/or PTSD.  The record reflects that the Veteran was examined by a VA physician's assistant in January 2011 who opined that hypertension was not secondary to or aggravated by diabetes or PTSD, and provided detailed rationale for the conclusions reached.  

More recently, internet-researched authority has been submitted by the Veteran's representative showing that studies indicate that the prevalence of hypertension is higher for those with PTSD.  

In view of the above, the Board finds that although the examination report of the VA physician's assistant was comprehensive with a thorough review and analysis of the evidence, the fact that the Veteran's own treating physician endorses a specialist's expertise in resolving this matter more or less obviates the January 2011 opinion.  

The Board thus finds that further development of the evidence is required, to include a specialist examination and opinion by an appropriate VA physician.  The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination by a specialist when indicated, and providing a medical opinion which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to a VA specialist in cardiology for review of the record and a medical opinion as to whether the Veteran's hypertension is proximately due to or has been aggravated by service-connected diabetes mellitus, type II, and/or PTSD.  The claims folder must be made available to the examiner and clinical findings should be reported in detail. 

The examiner should state specifically whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that hypertension is secondary to PTSD, or whether it has been made chronically worse (aggravated) by type II diabetes and/or PTSD.  If aggravation is found, the examiner must render an opinion as to the extent of the aggravation and provide a baseline prior to the aggravation. 

The opinion should be fully explained with complete rationale.

2.  After taking any further development deemed appropriate, re-adjudicate the claim.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


